Exhibit 10.6

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (this “Agreement”), dated January 28, 2014 by and
among: (i) EZJR, Inc., a Nevada corporation (“EZJR”), and (ii) Leading Edge
Financial, Inc., 1402 Royal Palm Beach Blvd, Suite 215, Royal Palm Beach, FL
33411, in connection with the acquisition by EZJR of 4,475,000 shares of the
restricted common stock of Lead Ed Financial, Inc, a private Florida corporation
(“LEF”). EZJR and LEF are referred to collectively as the “Parties”.

 

WHEREAS, on the terms and conditions hereinafter provided, EZJR desires to
acquire from LEF and LEF wishes to transfer to the EZJR 100% of the issued and
outstanding common stock of LEF (the “Transferred LEF Shares”) in exchange for
4,475,000 shares (the “Issued Shares”) of newly-issued restricted common stock
from the EZJR treasury. The newly Issued Shares of EZJR shall constitute
approximately 20% of the issued and outstanding common stock of EZJR on a
fully-diluted basis as of the Closing.

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, it is hereby agreed as follows:

 

ARTICLE I

 

REPRESENTATIONS, COVENANTS, AND

WARRANTIES OF EZJR

 

As an inducement to, and to obtain the reliance of LEF, EZJR, represents and
warrants as follows:

 

1.1 Organization. EZJR is a company duly organized and validly existing under
the laws of Nevada and has the corporate power and is duly authorized,
qualified, franchised, and licensed under all applicable laws, regulations,
ordinances, and orders of public authorities to own all of its properties and
assets and to carry on its business.

 

1.2 Due Authorization. EZJR has taken, or will have taken prior to Closing (as
defined below), all actions required by law, its articles of incorporation, its
bylaws, or otherwise to authorize the execution and delivery of this Agreement.
No authorization, approval, consent, or order of, or registration, with, any
court or other governmental body is required in connection with the execution
and delivery by EZJR of this Agreement and consummation by EZJR of the
transactions contemplated by this Agreement.

 

1.3 Absence of Violation. The execution and delivery of this Agreement, and all
exhibits hereto does not and the consummation of the transactions contemplated
hereby and thereby will not (a) conflict with, violate, result in a breach of or
constitute a default under any provision of the articles of incorporation (as
amended) or bylaws or other organizational documents of EZJR; (b) violate,
conflict with or result in the breach or termination of or modification, or
otherwise give any other contracting party the right to terminate or modify, or
constitute a default, with or without notice, the lapse of time or both, or
cause the acceleration of any obligation, under the terms of any contract to
which EZJR is a party; (c) result in the creation of any lien, charge or
encumbrance upon the properties or other assets of EZJR; or (d) conflict with,
violate, result in a breach of or constitute a default under any judgment,
order, injunction, decree or award against, or binding upon, EZJR or upon any of
its properties or assets.

 

1.4 Consents. EZJR is not subject to any law, ordinance, regulation, rule,
order, judgment, injunction, decree, charter, bylaw, contract, commitment,
lease, agreement, instrument or other restriction of any kind which would
prevent EZJR from performing the terms of this Agreement or any of the
transactions contemplated hereby without the consent of any third party, or
which would require the consent of any third party for the consummation of this
Agreement or any of the transactions contemplated hereby, or which would result
in any penalty, forfeiture or other termination as a result of such
consummation.

 

1.5 Binding Obligation. When executed by EZJR, this Agreement and all exhibits
hereto and the representations and warranties contained herein and therein will
constitute a valid and binding obligation of EZJR enforceable in accordance with
their respective terms.

 

1.6 Capitalization and Outstanding Shares. As of the date of this Agreement, the
authorized capitalization of EZJR consists of 70,000,000 shares of common stock,
$0.001 par value, of which, 13,664,576 shares of common stock are outstanding.
Such issued and outstanding shares are validly issued, fully paid, and
non-assessable and not issued in violation of the pre-emptive or other rights of
any person. EZJR has 5,000,000 shares of preferred stock, $0.001 par value, of
which, no preferred shares are issued or outstanding. Schedule 1.6 contains a
true and complete description, as of the date of this Agreement, of: (a) the
authorized share capital of EZJR; (b) the issued and outstanding share capital
of EZJR; and (c) the fully-diluted share capital of EZJR.

 

1.7 Options or Warrants or Subscriptions. Prior to this Share Exchange Agreement
there are no existing options, warrants, calls, subscriptions or commitments of
any character relating to the authorized and un-issued share capital of EZJR,
including, but not limited to the common stock of EZJR.

 

1.8 Compliance With Laws and Regulations. EZJR has complied with all applicable
statutes and regulations of any federal, state, or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets, or condition of
EZJR or except to the extent that noncompliance would not result in the
occurrence of any material liability for EZJR.

 

1.9 Litigation. There are no claims, actions, suits, proceedings or
investigations pending or threatened or reasonably anticipated against or
affecting EZJR or any of its assets or business or this Agreement or any exhibit
hereto, at law or in equity, by or before any court, arbitrator or governmental
authority, domestic or foreign.

 

1.10 No Bankruptcy. There has not been filed any petition or application, nor
any proceeding commenced by or against EZJR with respect to any assets of EZJR
under any law, domestic or foreign, relating to bankruptcy, reorganization,
fraudulent transfer, compromise, arrangements, insolvency, readjustment of debt
or creditors' rights, and no assignment has been made by EZJR for the benefit of
creditors generally.

 

1.11 Shareholder’s Agreements. Except for this Agreement and any agreements
incorporated as exhibits hereto, there is no agreement which governs or purports
to govern the shareholdings of EZJR or which restricts or purports to restrict
the exercise by any shareholder of EZJR of his rights as a shareholder of EZJR,
including without restriction, any such agreement, arrangement, commitment or
understanding restricting or otherwise relating to the voting, dividend rates or
disposition of the shares (or units or other equity interest, as the case may
be) of EZJR, save as governed by applicable law.

 

1.12 Option Plans. There is no share option plan or similar plan and to acquire
any additional shares or units or other equity interests, as the case may be, of
EZJR or securities convertible or exercisable into or exchangeable for, or which
otherwise confer on the holder thereof any right to acquire, any such additional
shares or units or equity interests, as the case may be.

 

1.13 Financial Statements. The financial statements contained in the filings
with the U. S. Securities and Exchange Commission (“SEC”) are accurate and in
keeping with the requirements of the securities laws of the United States. Such
financial statements were prepared in accordance and compliance with Generally
Accepted Accounting Principles in the United States, and the financial
statements and other financial information included therein present fairly, in
all material respects, the financial condition and results of operations of
EZJR. The financial statements and reports filed by EZJR with the SEC do not
contain any untrue statement of material fact or omit to state a material fact
necessary in order to make the statements made therein, in light of the
circumstances under which such statements were made, not misleading. At Closing,
or within thirty days following closing, EZJR shall have no liabilities
whatsoever.

 

1.14 Tax Returns. Except as set forth on Schedule 1.14, all required tax returns
and information returns and reports of or relating to any tax and the
information and data contained therein have been properly and accurately
compiled and completed in all material respects, and filed in a timely manner
with the appropriate taxation authority for EZJR.

 

1.15 Guarantees. EZJR does not have any outstanding contracts or commitments
guaranteeing (or indemnifying or making contribution to others for breaches in
connection with) the payment or collection or the performance of the obligations
of others, and none of them has entered into any deficiency agreements, or
issued any comfort letters, or otherwise granted any material financial
assistance to any person, firm, corporation or other entity.

 

1.16 No Non-Competition Agreement. There is no restriction agreement nor any
non-solicitation or non-competition agreement or other agreement restricting in
any way the carrying on of the business of EZJR binding upon EZJR.

 

1.17 Real Property. Except as set forth on Schedule 1.17(a), EZJR does not own
any real or otherwise immovable property. Except as set forth on Schedule
1.17(b), EZJR does not hold as tenant any leases.

 

1.18 Intellectual Property. EZJR has not and is not violating any patents,
material trade marks, trade names, copyrights, service marks, applications
therefor and other industrial and intellectual property.

 

1.19 No Materially Adverse Undisclosed Facts. There is no fact known to the
management of EZJR which has not previously been disclosed in writing to LEF
which may materially adversely affect EZJR or its respective assets, properties,
business, prospects, operation or condition (financial or otherwise), or which
should be disclosed to LEF in order to make any of the warranties and
representations herein true and not misleading and no state of facts is known
(or with reasonable diligence would be known) to the management of EZJR that
would operate to prevent EZJR from continuing to carry on its business in the
manner in which carried on at the date hereof.

 

1.20 Absence of Certain Changes or Events. Except in order to fulfill the
obligations created by this Agreement and to complete the transactions
contemplated herein, from the date of this Agreement until the completion of the
Closing (as described below) EZJR will: (a) not incur any liability or
obligation whatsoever, secured or unsecured, direct or indirect, other than in
the ordinary and usual course of its business; (b) not enter into any contracts
or agreements whatsoever, other than in the ordinary and usual conduct and
course of its business; (c) not change any of its accounting methods,
principles, practices or policies; (d) not cease to operate its properties and
to carry on its business as heretofore carried on, nor fail to maintain all of
its properties, rights and assets consistently with past practices; (e) not sell
or otherwise in any way alienate or dispose of any of its assets other than in
the ordinary course of business and in a manner consistent with past practices;
(f) not modify its articles of incorporation, bylaws or capital structure; (g)
not make any modification to its authorized or issued shares, nor redeem,
retire, repurchase or otherwise acquire, nor issue, sell or otherwise dispose
of, shares of its capital stock other equity interests or warrants, bonds or
rights in its own capital, (h) not make any distribution, by way of dividend or
otherwise, to any of its shareholders or to any affiliate or associate thereof,
or reserve or declare any dividend; (i) not make any material change in the form
of compensation or remuneration payable or to become payable to any of its
shareholders, directors, officers, employees or agents nor in the rate thereof;
(j) other than the ordinary course of business, not grant to any customer any
special allowance or discount, or change its pricing, credit or payment
policies; (k) not make any loan or advance, or assume, guarantee or otherwise
become liable with respect to the liabilities or obligations of any person; (l)
not permit, cause or suffer any extraordinary losses not covered by insurance;
(m) not remove any director or auditor or terminate any officer or have any of
the foregoing resign; (n) not purchase or otherwise acquire any shares or other
equity interest, as the case may be, in any person. EZJR further represents that
(o) it is not currently facing any action or suit, proceeding, inquiry, or any
threat thereof, against or affecting EZJR at law or in equity or before or by
any foreign, federal, state, provincial, municipal or other governmental
department, commission, board, bureau, agency or instrumentality which may in
any way materially and adversely affect EZJR; (p) except as described in its SEC
filings, and/or EZJR’s interim financial statements, there have not been any
transactions, agreements, arrangements or payments (including, without
limitation, salaries, bonuses, royalties or fees) relating to or affecting EZJR
or its business: (i) involving any related entity of EZJR, (ii) involving any
current or former director, officer, shareholder of EZJR, or (iii) involving any
member of the immediate family of any individual described in clause (ii) above,
(iv) involving any other person not acting at arm’s length with EZJR or (v) not
otherwise at arm’s length.

 

1.21 Reliance. All representations and warranties of EZJR contained herein,
shall be deemed to have been relied upon by LEF notwithstanding any
investigation heretofore or hereafter made by LEF or by their counsel or by any
other representative of LEF and shall survive the date hereof and continue in
full force and effect for the benefit of LEF for an unlimited duration in case
of fraud, gross negligence, material willful concealment or until the limitation
period under any applicable tax statute has expired or, in all other cases,
until the second anniversary of the date hereof.

 

 

ARTICLE II

 

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF LEADING EDGE FINANCIAL, INC.

 

As an inducement to, and to obtain the reliance of EZJR, LEF represents and
warrants, with respect to itself, as follows:

 

2.1 Organization. (a) LEF is a company duly organized and validly existing under
the laws of Florida and has the corporate power and is duly authorized,
qualified, franchised, and licensed under all applicable laws, regulations,
ordinances, and orders of public authorities to own all of its properties and
assets and to carry on its business. Leading Edge Financial, Inc. is a personal
credit optimization and credit management company with exclusive technology,
they help clients establish or re-establish a good credit history.

 

2.2 Due Authorization. LEF has taken, or will have taken prior to Closing (as
defined below), all actions required by law, its articles of incorporation, its
bylaws, or otherwise to authorize the execution and delivery of this Agreement.
No authorization, approval, consent, or order of, or registration, declaration,
or filing with, any court or other governmental body is required in connection
with the execution and delivery by LEF of this Agreement and consummation by LEF
of the transactions contemplated by this Agreement.

 

2.3 Absence of Violation. The execution and delivery of this Agreement, and all
exhibits hereto does not and the consummation of the transactions contemplated
hereby and thereby will not (a) conflict with, violate, result in a breach of or
constitute a default under any provision of the articles of incorporation (as
amended) or bylaws or other organizational documents of LEF; (b) violate,
conflict with or result in the breach or termination of or modification, or
otherwise give any other contracting party the right to terminate or modify, or
constitute a default, with or without notice, the lapse of time or both, or
cause the acceleration of any obligation, under the terms of any contract to
which LEF is a party; (c) result in the creation of any lien, charge or
encumbrance upon the properties or other assets of LEF; or (d) conflict with,
violate, result in a breach of or constitute a default under any judgment,
order, injunction, decree or award against, or binding upon, LEF or upon any of
its properties or assets or upon LEF or upon any of the properties or assets of
LEF.

 

2.4 Consents. LEF is not subject to any law, ordinance, regulation, rule, order,
judgment, injunction, decree, charter, bylaw, contract, commitment, lease,
agreement, instrument or other restriction of any kind which would prevent LEF
from performing the terms of this Agreement or any of the transactions
contemplated hereby without the consent of any third party, or which would
require the consent of any third party for the consummation of this Agreement or
any of the transactions contemplated hereby, or which would result in any
penalty, forfeiture or other termination as a result of such consummation.

 

2.5 Binding Obligation. When executed by LEF, this Agreement, and all exhibits
hereto and the representations and warranties contained herein and therein will
constitute a valid and binding obligation of LEF enforceable in accordance with
their respective terms.

 

2.6              Capitalization and Outstanding Shares. As of the date of this
Agreement, the authorized capitalization of LEF consists of 100,000 shares of
common stock, of which, 44,750 shares of common stock are outstanding. Such
issued and outstanding shares are validly issued, fully paid, and non-assessable
and not issued in violation of the pre-emptive or other rights of any person.

 

2.7              Ownership of LEF Shares. LEF hereby represents and warrants
that the Transferred LEF Shares represent 100% of LEF, and that these shares are
free and clear of any claims, charges, equities, liens, security interests, and
encumbrances whatsoever. Delivery of the Transferred LEF Shares at the Closing
will convey to EZJR good and marketable title to such shares, free and clear of
any claims, charges, equities, liens, security interests and encumbrances
whatsoever.

 

2.8 Compliance With Laws and Regulations. LEF has complied with all applicable
federal and Nevada state statutes and regulations, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of LEF or except to the extent that
noncompliance would not result in the occurrence of any material liability for
LEF.

 

2.9 Litigation. There are no claims, actions, suits, proceedings or
investigations pending or threatened or reasonably anticipated against or
affecting LEF or any of their assets or business or this Agreement or any
exhibit hereto, at law or in equity, by or before any court, arbitrator or
governmental authority, domestic or foreign.

 

2.10 No Bankruptcy. There has not been filed any petition or application, nor
any proceeding commenced by or against LEF with respect to any assets of LEF
under any law, domestic or foreign, relating to bankruptcy, reorganization,
fraudulent transfer, compromise, arrangements, insolvency, readjustment of debt
or creditors' rights, and no assignment has been made by LEF for the benefit of
creditors generally.

 

2.11 Option Plans. There is no share option plan or similar plan to acquire any
additional shares or units or other equity interests, as the case may be, of LEF
or securities convertible or exercisable into or exchangeable for, or which
otherwise confer on the holder thereof any right to acquire, any such additional
shares or units or equity interests, as the case may be.

 

2.12 Tax Returns. All required tax returns and information returns and reports
of or relating to any tax and the information and data contained therein have
been properly and accurately compiled and completed in all material respects,
and filed in a timely manner with the appropriate taxation authority for LEF.

 

2.14 Guarantees. LEF does not have any outstanding contracts or commitments
guaranteeing (or indemnifying or making contribution to others for breaches in
connection with) the payment or collection or the performance of the obligations
of others, and has not entered into any deficiency agreements, or issued any
comfort letters, or otherwise granted any material financial assistance to any
person, firm, corporation or other entity.

 

2.15          Non-Competition Agreement. There is no restriction agreement nor
any non-solicitation or non-competition agreement or other agreement restricting
in any way the carrying on of the business of LEF binding upon LEF.

 

2.16          Real Property. LEF does not own any real or otherwise immovable
property, unless disclosed herewith.

 

2.17 Intellectual Property. LEF has not and is not violating any patents,
material trade marks, trade names, copyrights, service marks and other
industrial and intellectual property.

 

2.18 No Materially Adverse Undisclosed Facts. There is no fact known to the
management of LEF which has not previously been disclosed in writing to EZJR
which may materially adversely affect LEF or its respective assets, properties,
business, prospects, operation or condition (financial or otherwise), or which
should be disclosed to EZJR in order to make any of the warranties and
representations herein true and not misleading and no state of facts is known
(or with reasonable diligence would be known) to the management of LEF, which
would operate to prevent LEF from continuing to carry on its business in the
manner in which carried on at the date hereof.

 

2.19 Reliance. All representations and warranties of LEF contained herein, shall
be deemed to have been relied upon by EZJR notwithstanding any investigation
heretofore or hereafter made by EZJR or by their counsel or by any other
representative of EZJR and shall survive the date hereof and continue in full
force and effect for the benefit of EZJR for an unlimited duration in case of
fraud, gross negligence, material willful concealment or until the limitation
period under any applicable tax statute has expired or, in all other cases,
until the second anniversary of the date hereof.

 

2.20 Absence of Certain Changes or Events. LEF further represents that it is not
currently facing any action or suit, proceeding, inquiry, or any threat thereof,
against or affecting LEF at law or in equity or before or by any foreign,
federal, state, provincial, municipal or other governmental department,
commission, board, bureau, agency or instrumentality which may in any way
materially and adversely affect EZJR.

 

2.21 Lockup Agreement. The shareholders of LEF, who will be receiving shares in
EZJR have agreed to lock-up their EZJR shares for a three year period. Based on
the achievement of certain revenue and earnings benchmarks, some of their share
can become free trading prior to the end of the three year Lock-up Agreement.
The Lock-up Agreement is part of this Share Exchange Agreement.

2.22 Outstanding Debt. LEF has an outstanding debt of $25,000, whereby it is
making monthly payments of $750 in interest payments. The Parties agree, that
once EZJR acquires LEF, that EZJR will be responsible for this debt obligation.

 

 

ARTICLE III

 

THE CLOSING

 

3.1 The Exchange. LEF agrees to assign, transfer, and deliver to EZJR, free and
clear of all liens, pledges, encumbrances, charges, restrictions or known claims
of any kind, nature, or description, the LEF Transferred Shares, which represent
100% of the outstanding common shares of LEF, and EZJR agrees to acquire such
shares by issuing and delivering to LEF in exchange for 4,475,000 Issued Shares
of newly-issued restricted common stock from the EZJR treasury. The newly Issued
Shares shall constitute approximately 20% of the issued and outstanding common
stock of EZJR on a fully-diluted basis.

 

3.2 Closing. The closing (“Closing”) of the transactions contemplated by this
Agreement shall be on January 28, 2014 or at such time and place as the parties
may mutually agree (“Closing Date”).

 

3.3 Conditions Precedent to Closing.

 

The conditions precedent to the obligations set forth in this Agreement include:

 

(a) a complete and satisfactory due diligence review of the officers, books,
records, business and affairs of EZJR by LEF ;

 

(b) a complete and satisfactory due diligence review of the books, records,
business and affairs of LEF by EZJR;

 

(c) any other conditions precedent set forth in Articles V and VI of this
Agreement.”

 

3.4 Appropriate Approval. All of the items set forth in Section 3.3 of this
Agreement and all of the transactions contemplated hereunder, shall have been
properly authorized and approved by the majority stockholders of EZJR and the
Board of Directors of EZJR.

 

3.5 Closing Events. At the Closing, each of the respective Parties hereto shall
execute, acknowledge, and/or deliver, as applicable, or shall ensure to be
executed, acknowledged, and delivered, as applicable, the following:

 

(a)                In the case of LEF : (i) each of the Schedules set forth in
Article II of this Agreement, and (ii) share certificates evidencing the
transfer of the Transferred LEF Shares in the name of EZJR.

 

(b) In the case of EZJR: (i) each of the Schedules set forth in Article I of
this Agreement; (ii) one share certificate representing the Issued Shares, in
the name of LEF.

 

(c) Any and all certificates, together with such other items as may be
reasonably requested by the Parties hereto and their respective legal counsel in
order to effectuate or evidence the transactions contemplated hereby.

 

 

ARTICLE IV

 

SPECIAL REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF LEADING EDGE FINANCIAL WITH RESPECT TO THE SUBSCRIPTION OF THE ISSUED SHARES

 

The Issued Shares shall be issued to LEF, in reliance upon an exemption from
registration under Section 4(2) of the Securities Act as a transaction not
involving a public offering. Each certificate representing the Issued Shares
issued and delivered at the Closing will have typed or printed thereon a
restricted legend which will read substantially as follows:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), or any state
securities laws, but have been acquired by the registered owner hereof for the
purpose of investment and in reliance upon the statutory exemptions contained in
the Securities Act and similar provisions of any applicable state securities
laws. The shares may not be sold, pledged, transferred or assigned except in
accordance with tHE SECURITIES ACT and all other applicable state securities
laws.”

 

 
 

 

ARTICLE V

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF EZJR

 

In addition to the conditions precedent set forth in Section 3.3 to this
Agreement, the obligations of EZJR under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:

 

5.1 Accuracy of Representations. The representations and warranties made by LEF
in this Agreement were true when made and shall be true at the Closing Date with
the same force and effect as if such representations and warranties were made at
and as of the Closing Date (except for changes therein permitted by this
Agreement), and LEF shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by them
prior to or at the Closing.

 

5.2 No Material Adverse Change. Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of LEF nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the financial condition, business or operations of LEF.

 

ARTICLE VI

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF LEF

 

In addition to the conditions precedent set forth in Section 3.3 to this
Agreement, The obligations of LEF under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:

 

6.1 Accuracy of Representations. The representations and warranties made by EZJR
in this Agreement were true when made and shall be true as of the Closing Date
(except for changes therein permitted by this Agreement) with the same force and
effect as if such representations and warranties were made at and as of the
Closing Date, and EZJR shall have performed and complied with all covenants and
conditions required by this Agreement to be performed or complied with by EZJR
prior to or at the Closing.

 

6.2 No Material Adverse Change. Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of EZJR nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the financial condition, business or operations of EZJR.

 

6.3 SEC Documents; Financial Statements. EZJR agrees to file all reports
required to be filed by it under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), including, without limitation, all filings required
pursuant to Sections 13(a) and 15(d) thereof, for the two years preceding the
date hereof (or such shorter period as EZJR was required by law to file such
material) (the foregoing materials being collectively referred to herein as the
"SEC Documents" and, together with the Schedules to this Agreement, the
"Disclosure Materials") on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Documents prior to the expiration
of any such extension. As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated there
under, and none of the SEC Documents, when filed, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. All material
agreements to which EZJR is a party or to which the property or assets of the
EZJR are subject have been filed as exhibits to the SEC Documents as required
under the Exchange Act. The financial statements of EZJR included in the SEC
Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved United States of America
Generally Accepted Accounting Principles ("GAAP"), except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of EZJR and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended.

 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1 Governing Law. This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws the State of Nevada without regard to its
conflicts of laws principles.

 

7.2 Resolution of Disputes.

 

(a)                Any dispute, controversy or claim arising out of or relating
to this Agreement, or the interpretation, breach, termination or validity
hereof, shall first be resolved through friendly consultation, if possible. Such
consultation shall begin immediately after one party has delivered to the other
party a written request for such consultation (the “Consultation Date”). If the
dispute cannot be resolved within 30 days following the Consultation Date, the
dispute shall be submitted to arbitration upon the request of either party, with
written notice to the other party.

 

(b)               Arbitration. The arbitration shall be conducted by a tribunal
(the “Tribunal”) in Nevada under the auspices of the American Arbitration
Association (“AAA”) in accordance with the commercial arbitration rules and
supplementary procedures for international commercial arbitration of the AAA.
There shall be three arbitrators - one arbitrator shall be chosen by each party
to the dispute and those two arbitrators shall choose the third arbitrator. All
arbitration proceedings shall be conducted in English. Each party shall
cooperate with the other in making full disclosure of and providing complete
access to all information and documents requested by the other party in
connection with the arbitration proceedings. Arbitration shall be the sole,
binding, exclusive and final remedy for resolving any dispute between the
parties; either party may apply to any court of competent jurisdiction in the
State of Nevada for enforcement of any award granted by the Tribunal.

 

(c)                During the period when a dispute is being resolved, except
for the matter being disputed, the parties shall in all other respects continue
to abide by the terms of this Agreement.

 

7.3 Notices. Any notice or other communications required or permitted hereunder
shall be sufficiently given if personally delivered to it or sent by registered
mail or certified mail, postage prepaid, or by prepaid telegram addressed as
follows:

 

(a)                If to EZJR, addressed as follows:

 

Attention: Ed Zimbardi

EZJR, Inc.

2001 Lawrenceville Suwanee Road, Suite 300

Suwanee, GA 30024

Phone: (678) 866-3414

 

with copy to:

 

Thomas C. Cook, Esq.

Law Offices of Thomas C. Cook

500 N. Rainbow, Suite 300

Las Vegas, NV 89107

Phone: (702) 221-1925

 

(b)               If to Leading Edge Financial, Inc., addressed as follows:

 

Attention: Daniel M Giordano, II, CEO

Lead Ed Financial, Inc.

1402 Royal Palm Beach Blvd, Suite 215

Royal Palm Beach, FL 33411

Phone: 561-249-4006

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered, mailed or telegraphed.

 

7.4 Schedules; Knowledge. Each party is presumed to have full knowledge of all
information set forth in the other party's schedules delivered pursuant to this
Agreement.

 

7.5 Entire Agreement. This Agreement represents the entire agreement between the
parties relating to the subject matter thereof.

 

7.6 Survival; Termination. Notwithstanding anything in this Agreement to the
contrary, the representations, warranties, and covenants of the respective
parties shall survive the Closing Date and the consummation of the transactions
herein contemplated for a period of two years. All rights and obligations under
this entire Agreement shall be binding upon and inure to the benefit of the
heirs, executors, administrators and assigns of the parties.

 

7.7 Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

 

7.8 Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same of any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
be amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.

 

7.9 Indemnification. LEF and EZJR hereby agree to indemnify and hold harmless
the other party hereto against any and all expenses, liabilities, costs and
damages arising out of and proximately caused by any material breach or
inaccuracy of any of the representations or warranties made by the indemnifying
party in this Agreement..

 

7.10 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 
 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by each
party hereto as of the date first above written.

 

EZJR, INC.

 

 

By: /s/ Ed Zimbardi

Name: Ed Zimbardi

Title: CEO and Director

 

 

Leading EdGE Financial, Inc.

 

By: /s/ Daniel M. Giordano, II

Name: Daniel M. Giordano, II

Chief Executive Officer

 
 

 

January 28, 2014

 

To: EZJR, Inc.

a Nevada Corporation

 

RE: LOCK-UP AGREEMENT

 

The undersigned, a shareholder of EZJR, Inc., a Nevada corporation (the
"Company"), understands that the Company is in the process of building its
infrastructure. The undersigned understands this Lock-up Agreement adds a level
of protection to the investors of EZJR, Inc., to prevent the undersigned from
liquidating their stock holdings (“Shares’) and adversely affecting the market
of the stock. It is further understood that some of their Shares may be eligible
for sale under the Securities Act of 1933, as amended, subject to certain
limitations included in said Rule.

 

The undersigned agrees that that this Lock-up Agreement will remain in effect
for the first year, after the first year the lock-up agreement continues for two
additional years, until the earlier of:

 

1.      When EZJR reaches $10 million in revenues, each shareholder will be
allowed to remove the restriction and lockup on 10% of their stock represented
in this Share Exchange Agreement.

 

2.      When EZJR reaches $5 million in net income, each shareholder will be
allowed to remove the restriction and lockup on 30% of their stock represented
in this Share Exchange Agreement.

 

3.      Three (3) years from the date of this Share Exchange Agreement.

 

This Lock-up Agreement does not preclude the undersigned from selling their
Shares in a private transaction; however, any Purchaser(s) of these Shares must
comply with the same terms and conditions of this Lock-up Agreement. A copy of
this Lock-up Agreement will be given to Quicksilver Stock Transfer, the
Company’s duly authorized transfer agent, so that the Lock-up Agreement remains
in force.

 

THIS LOCK-UP AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

 

 

